SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

750
CA 15-02094
PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, TROUTMAN, AND SCUDDER, JJ.


DARRYL GAITER AND HELEN GAITER,
PLAINTIFFS,
                    V                             MEMORANDUM AND ORDER

CITY OF BUFFALO BOARD OF EDUCATION,
ET AL., DEFENDANTS.
-----------------------------------
HOGANWILLIG, PLLC, RESPONDENT,
AND LAW OFFICE OF ERIC B. GROSSMAN,
APPELLANT.
(APPEAL NO. 2.)


LAW OFFICE OF ERIC B. GROSSMAN, WILLIAMSVILLE (ERIC B. GROSSMAN OF
COUNSEL), FOR APPELLANT.

HOGAN WILLIG, PLLC, AMHERST (DIANE TIVERON OF COUNSEL), FOR
RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Drury, J.), entered September 15, 2015. The order denied the
motion of Law Office of Eric B. Grossman for leave to renew and
reargue.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Gaiter v City of Buffalo Bd. of Educ.
([appeal No. 1] ___ AD3d ___ [Sept. 30, 2016]).




Entered:    September 30, 2016                  Frances E. Cafarell
                                                Clerk of the Court